DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/21/2021 is entered and acknowledged by the Examiner. Claims 1-2 have been amended.
Claims 6-7 and 11-12 have been canceled. Claims 1-5, 8-10, and 13-18 are currently pending in the instant application.
The rejection of claims 1-5, 8-10, and 13-18 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn in view of Applicant’s remark. Namely, the phrase “substantially spherical” used in the application is defined as particles of spherical or “for the most part” or “essentially” spherical. The “substantially spherical” particles are used in the application to distinguish from particles that are, e.g., dendritic or flake-shaped.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 09/14/2021 disclaiming the terminal portion of any patent granted on this application which 16/486,547 and 16/486,522 have been reviewed and are accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0028953 A1 (hereinafter Bluem) in view of Henckens (US 2012/0177930 A1).
Regarding claims 1 and 2, Bluem discloses an adhesive composition that is electrically and/or thermally conductive, i.e., forming an electrically and/or thermally conductive adhesive film (See [0034]). Bluem discloses that the adhesive composition is useful for connecting electronic members (See [0071]; interconnecting a flexible circuit to a circuit board or to a LCD). Bluem discloses that the adhesive composition includes electrically conductive materials such as metal particles and spheres selected from a group including polymeric and glass spheres that can be coated with conductive coatings such as aluminum, gold, silver, copper, or nickel (See [0070]; particles coated with conductive coatings). In one embodiment, Bluem discloses a spherical conductive particle having nonconductive core body (glass spheres) and a conductive layer (silver coating) provide on the core body, i.e., silver coated 
Bluem failed to anticipates the instant claims because Bluem does not explicitly disclose a combination of electrically conductive particles including a spherical-shape particle with a flake-shape or dendritic (whisker) particles.   
Henckens disclose an adhesive composition suitable for use as electrically conductive materials in fabrication of electronic devices and integrated circuits comprises different 
Henckens is combined with Bluem because they both are drawn to an adhesive composition comprises of a mixture of conductive fillers include spherical and flake and/or dendritic particles. Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to formulate an adhesive of Bluem with a combination a gold coated glass sphere and flake and/or whisker (dendritic) particles as suggested by Henckens and the results would have been predictable because Henckens discloses that the adhesive composition can include filler selected from spherical particles with dendritic and/or flake-like filler. Therefore, a person skilled in the art would have had a reasonable expectation of success for combining the spherical particles of Bluem with dendritic (whiskers) and/or 
Regarding claims 3 and 8, Bluem discloses that the adhesive composition require an anisotropic or “z” axis electrically conductivity (See [0071]), which means that the electrically conductive particles must have an anisotropic shape to provide an anisotropic electrically conductivity.
Regarding claims 4 and 9, Bluem discloses a whisker electrically conductive particle (See [0099]). Whisker particles are branched shape and dendritic particles are also branched shape; thus, the whisker particles of Bluem fulfills the claimed dendritic conductive particle. Henckens also discloses a dendritical shape electrically conductive particles (See [0077]). 
Regarding claims 5 and 10, Bluem discloses a flake shape electrically conductive particle (See [0099]). Henckens also discloses a flake-like shape electrically conductive particle (See [0077]).
Regarding claims 13 and 16, Bluem discloses that the electrically conductive particles comprises polymer and glass spheres (core) coated with electrically conductive coating (See [0077] and [0099]). The polymer core of Bluem fulfills the claimed resin nonconductive core body.

In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761